DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          JORGE A. CASTRO a/k/a JORGE CASTRO a/k/a
          JORGE CASTRO, III, and LEONOR DOMINGUEZ,
                         Appellants,

                                    v.

                   NATIONSTAR MORTGAGE, LLC,
                            Appellee.

                              No. 4D17-3622

                         [February 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. 12-06339 (11).

  Kenneth Eric Trent, Fort Lauderdale, for appellants.

  Mary J. Walter of Liebler, Gonzalez & Portuondo, Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.